  Case 2:19-bk-50340-MPP           Doc 25 Filed 04/15/19 Entered 04/15/19 14:37:47                Desc
                                    Main Document    Page 1 of 3




SO ORDERED.
SIGNED this 15th day of April, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION


   IN RE:         CECIL ABERUM WRIGHT                                 Case No. 2:19-BK-50340-MPP
                  A/K/A CECIL A. WRIGHT AND
                  JESI BRIONA WRIGHT
                  A/K/A JESI B. WRIGHT
                  Debtors                                                                   Chapter 7



           ORDER GRANTING MOTION FOR ABANDONMENT AND RELIEF
        FROM THE AUTOMATIC STAY PROVISIONS OF THE BANKRUPTCY CODE


          This matter having come before the Court pursuant to the motion of Movant, Matrix

   Financial Services Corporation, for relief from the automatic stay, and the Court, being fully

   advised, finds that there was no opposition to the motion and, therefore, the motion is GRANTED.

   Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure does not apply in this case.

   Therefore, relief is hereby granted, the property is no longer property of the bankruptcy estate, and

   Movant is free to pursue state court remedies against the real property more commonly known as
Case 2:19-bk-50340-MPP        Doc 25 Filed 04/15/19 Entered 04/15/19 14:37:47                Desc
                               Main Document    Page 2 of 3


475 College St, Newport, TN 37821, said real property being more particularly described as

follows:

       SITUATE in Civil District No. Six (6) of Cocke County, Tennessee, being all of
       Tax Parcel 4.00 (Map 47N, Group G), and being more particularly described as
       follows:

       BEGINNING on an existing iron pin located in the south margin of College
       Street, said point being a common corner with property now or formerly
       belonging to Balch; thence with the margin of College Street North 72 deg. 04
       min. 47 sec. East 100.85 feet to a nail set in the edge of the sidewalk, said point
       being a common corner with property now or formerly belonging to Dockery;
       thence leaving the margin of College Street and continuing with Dockery South
       19 deg. 32 min. 22 sec. East 174.74 feet to an iron pin set in the margin of a 14
       feet Alley; thence with Crab Apple Alley South 51 deg. 40 min. 13 sec. West
       77.07 feet to an iron pin set, said point being a common comer with Balch;
       thence with Balch North 27 deg. 22 min. 23 sec. West 204.32 feet to the point of
       beginning, having an area of 0.380 acres according to the survey performed by
       Randall A. Freeman, TN RLS 2478, 301 East Main Street, Suite 206, Newport,
       TN 37821.

       BEING the same property conveyed to Cecil A. Wright and wife, Jesi B.
       Wright from John J. Kelly and wife, Frances J. Kelly by her Attorney-In-Fact,
       John J. Kelly by Warranty Deed dated September 18, 2013, recorded as
       Record Book 1393 page 513, in the Register's Office of Cocke County,
       Tennessee.

       THE SOURCE of the above description is derived from and is subject to the
       survey performed on August 26, 2013, by Randall A. Freeman, TN RLS
       2478,301 East Main Street, Suite 206, Newport, TN 37821.

       SUBJECT TO and the source of the



IT IS SO ORDERED.
                                              ###




                                                2
Case 2:19-bk-50340-MPP       Doc 25 Filed 04/15/19 Entered 04/15/19 14:37:47   Desc
                              Main Document    Page 3 of 3


APPROVED:


_s/ Luke H. Neder________________________

Joel W. Giddens (016700)
Heather Martin-Herron (032248)
Kathryn Lachowsky-Khan (037090)
Luke H. Neder (028444)
WILSON & ASSOCIATES, P.L.L.C.
320 North Cedar Bluff Road, Suite 240
Knoxville, Tennessee 37923
(865) 558-5688

Attorneys for Movant
W&A No. 542-309991




                                            3
